Citation Nr: 9927572	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 until 
January 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1995 of the Detroit, Michigan Regional 
Office (RO) which denied service connection for acquired 
psychiatric disorder, to include PTSD.

This case was remanded by a decision of the Board dated in 
July 1997 and is once again before the signatory Member for 
appropriate disposition.  

REMAND

As noted in the Board's Remand in July 1997, the veteran 
timely requested a personal hearing in regard to the current 
appeal.  In compliance with the Board's prior Remand order, 
in a letter dated in September 1998, the veteran was 
requested to specify whether he continued to desire a 
personal hearing and the type of hearing he desired.  In a 
response received in October 1998, the veteran indicated he 
desired a personal hearing at the Detroit RO before a 
traveling Member of the Board.  While the RO advised the 
veteran later that month that his name had been added to the 
waiting list for such hearing, the record does not reflect 
that the veteran has been afforded a personal hearing in this 
regard.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following action:

The RO should schedule the veteran for a 
hearing at the local RO before a 
traveling Member of the Board, and notify 
him of the date of such hearing at his 
most recent address of record.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



